Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 18, 2018

                                     No. 04-18-00738-CV

                                   IN RE JJH, A CHILD,

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02764
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        On December 11, 2018, appellant’s brief was filed. The brief violates Rule 9.8(b) of the
Texas Rules of Appellate Procedure because the order of termination contained in the appendix
to the brief does not redact the minor’s name. See TEX. R. APP. P. 9.8(b). It is therefore
ORDERED that the brief filed by the appellant is STRICKEN from our record. It is FURTHER
ORDERED that appellant file an amended brief containing a redacted order in the appendix no
later than ten days from the date of this order. Because appellee has been served with a copy of
the brief, this order does not affect the deadline for filing of the appellee’s brief.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court